Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Cales & Fitzgerald PLLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed           Fitzgerald/Cales PLLC
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  16515 S 40th Street
                                  Phoenix, AZ 85048
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Maricopa                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case 2:20-bk-10911-DPC                    Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44                                     Desc
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                                        Main Document   Page 1 of 17
Debtor    Cales & Fitzgerald PLLC                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5411

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first subbox. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B)
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known

               Case 2:20-bk-10911-DPC                        Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44                                         Desc
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                                             Main Document   Page 2 of 17
Debtor   Cales & Fitzgerald PLLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




             Case 2:20-bk-10911-DPC                      Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44                                         Desc
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                                         Main Document   Page 3 of 17
Debtor    Cales & Fitzgerald PLLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 29, 2020
                                                  MM / DD / YYYY


                             X   /s/ Star Grass LLC                                                       Star Grass LLC
                                 Signature of authorized representative of debtor                         Printed name


                                                                                                          Email Address of debtor
                                 Title   Authorized Agent




18. Signature of attorney    X   /s/ Kenneth W. Schutt, Jr.                                                Date September 29, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Kenneth W. Schutt, Jr. 007497
                                 Printed name

                                 Schutt Law, PLC
                                 Firm name

                                 8817 E. Bell Road, Suite 201
                                 Scottsdale, AZ 85260
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (480) 991-8777                Email address      ken@schuttlaw.net

                                 007497 AZ
                                 Bar number and State




              Case 2:20-bk-10911-DPC                    Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44                                        Desc
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                                        Main Document   Page 4 of 17
Cales & Fitzgerald PLLC -


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




ALAN HOELSCHER
23024 NORTH 21ST WAY
PHOENIX AZ 85024-7514


ALEXANDER CRABBS
8343 WEST MOLLY LANE
PEORIA AZ 85383


ALI GHAZANFARI
5129 NORTH 34TH PLACE
PHOENIX AZ 85018


AMBER STEWARD
4440 EAST ARBOR DRIVE
GILBERT AZ 85298


AMY M TAYLOR
6168 WEST MEGAN STREET
CHANDLER AZ 85226


ANDREW DAVIS
801 N. FEDERAL ST., #1090
CHANDLER AZ 85226


ANNETTE RONNE
6233 WEST NANCY ROAD
GLENDALE AZ 85306


ANU LOVECCHIO
680 EAST COLTER STREET
PHOENIX AZ 85012


ARIZONA AG
2005 N CENTRAL AVENUE
ATTN: FRAUD DIVISION/BANKRUPTCY
PHOENIX AZ 85004


ARIZONA DOR
ATTN: BANKRUPTCY DEPT
1600 W MONOE ST
PHOENIX AZ 85007


ASHLEY E MCCOWN
5344 EAST CATALINA AVENUE
MESA AZ 85206

        Case 2:20-bk-10911-DPC   Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                 Main Document   Page 5 of 17
Cales & Fitzgerald PLLC -



ASHLEY WALTON
23071 NORTH 89TH PLACE
SCOTTSDALE AZ 85255


BOBBIE MUTSAERS
95 N. COOPER RD. #48
CHANDLER AZ 85225


BRENDA WIECK
11205 WEST ASHBROOK PLACE
AVONDALE AZ 85392


BRETT LOCKWOOD
2777 SOUTH ARIZONA AVENUE #1064
FOUNTAIN HILLS AZ 85268


BRIAN S JOSEPH
3750 EAST BRUCE COURT
GILBERT AZ 85234


BRITT COYLE



BYLINE BANK
ATTN: BANKRUPTCY DEPT
180 NORTH LASALLE STREET
CHICAGO IL 60601


CAMILA V KING
16410 NORTH 2ND DRIVE
MESA AZ 85203


CARLA JONES
3180 EAST WATERMAN COURT
GILBERT AZ 85297


CHRISTINE P OLLIVE
2332 N. CABOT CIRCLE
MESA AZ 85207


CHRISTOPHER SCHIBI
3330 SOUTH GILBERT ROAD #1078
CHANDLER AZ 85286



       Case 2:20-bk-10911-DPC   Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                Main Document   Page 6 of 17
Cales & Fitzgerald PLLC -



CHUCK HANEY
3104 E CAMELBACK ROAD #624
PHOENIX AZ 85016


CODY D FULP
2726 EAST ESCUDA
PHOENIX AZ 85050


COX COMMUNICATIONS
DEPT #102285 ATTN" BANKRUTPCY DEPT
POBOX 1259
OAKS PA 19456


CYNTHIA HARRIS
7025 EAST VIA SOLERI DRIVE #4025
SCOTTSDALE AZ 85251


CYNTHIA ROHAN
10226 SOUTH 44TH LANE
LAVEEN AZ 85339


DARCY BERGEN
9315 WEST AVENIDA DEL SOL
PEORIA AZ 85383-1137


DARCY WESLEY
501 EAST GRANDVIEW STREET
MESA AZ 85203


DAVID A STUEBE
9830 S. 51ST STREET, SUITE B121
PHOENIX AZ 85044


DAVID J MILLER
3802 EAST AMBERWOOD DRIVE
PHOENIX AZ 85048


DEAN KREUZER
2619 S. RAVENU
MESA AZ 85209


DEE DAIGLE
51 LAKESHORE DRIVE
MARLBOROUGH MA 01752


       Case 2:20-bk-10911-DPC   Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                Main Document   Page 7 of 17
Cales & Fitzgerald PLLC -



DEMETRIO MAMANI
114 EAST MARIPOSA STREET #2
PHOENIX AZ 85012


DUSTIN BENKER
8745 WEST SHAW BUTTE DRIVE
PEORIA AZ 85345-1430


EMAN F KIROLOS
5939 NORTH 83RD STREET
SCOTTSDALE AZ 85250


ERIC J BURKE
15604 SOUTH 77TH STREET
PHOENIX AZ 85048


ERIC J PEARSON
1917 SOUTH ROCK COURT
GILBERT AZ 85295


ERIKA RIVAS
2143 EAST BOWKER STREET
PHOENIX AZ 85040


ERNESTO ROMO
8948 NORTH ONYX STREET
TUCSON AZ 85742


FOOTHILLS PROFESSIONAL VILLAGE CONDO
ATTN: VENUS MORROW
2500 S. POER ROAD #121
MESA AZ 85209


FPUSA
140 N. MITCHELL CT, STE 200
ADDISON IL 60101-5629


GINA SKALICKY
9820 EAST THOMPSON PEAK PARKWAY #629
SCOTTSDALE AZ 85255


GLORIA CALES
2400 W HARRISON ST
CHANDLER AZ 85224-3406


       Case 2:20-bk-10911-DPC   Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                Main Document   Page 8 of 17
Cales & Fitzgerald PLLC -



GREGORY A KAISER
2849 EAST BELL ROAD
PHOENIX AZ 85032


HALLE E BUFFINGTON
3775 EAST KRISTAL WAY
PHOENIX AZ 85050


HARRACH LAW
2390 E CAMELBACK ROAD
SUITE 130
PHOENIX AZ 85016


HOWARD SNIDER
16 WEST ENCANTO BLVD #308
PHOENIX AZ 85003


IRS
C/O USAO-AZ DOJ - BANKRUPTCY DEPT
40 N. CENTRAL AVENUE, SUITE 1800
PHOENIX AZ 85004-4449


JACK MCNAMARA
6225 NORTH 16TH AVENUE
PHOENIX AZ 85015


JEFF DICK



JEFFERY W DICK
4810 WEST TOPEKA DRIVE
GLENDALE AZ 85308


JENNIFER LOY
2777 SOUTH ARIZONA AVENUE #3142
CHANDLER AZ 85286


JENNIFER YOUNG-HRISTOVSKI
135 W. MOUNTAIN SAGE DRIVE
PHOENIX AZ 85045


JERRY SCHOCKEY
6540 EAST REDMONT DRIVE #11
MESA AZ 85215


       Case 2:20-bk-10911-DPC   Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                Main Document   Page 9 of 17
Cales & Fitzgerald PLLC -



JESSICA KELLY
20221 NORTH 67TH AVENUE #E2
GLENDALE AZ 85308


JEWETT



JILL COX
731 WEST HEMLOCK WAY
CHANDLER AZ 85248


JOHN BOLTE
C/O THE GET WELL CENTER
10613 NORTH HAYDEN ROAD, SITE J-102
SCOTTSDALE AZ 85260


JOHN J CANO
1037 WEST SPUR COURT
GILBERT AZ 85233


JOHN JACK HEIN
9631 N. 85TH DRIVE
PEORIA AZ 85345


JOHN MOLTZ
8170 WEST PONTIAC DRIVE
PEORIA AZ 85382


JOSHUA HASLAM
2966 E. LOWELL AVENUE
GILBERT AZ 85295


JU-LEEI KHOR
5282 WEST QUAIL AVENUE
GLENDALE AZ 85308


KAREN LEON
6048 WEST MESCAL STREET
GLENDALE AZ 85304


KELLI NASSER
4762 E. LARK ST.
GILBERT AZ 85297



         Case 2:20-bk-10911-DPC    Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                  Main Document    Page 10 of 17
Cales & Fitzgerald PLLC -



KERRY E. WILKINSON
228 WEST LODGE DRIVE
TEMPE AZ 85283-3652


KEVEN BARKER
45 E 9TH PLACE
MESA AZ 85201


KIM NUESSLE
7250 WEST FALLEN LEAF LANE
PEORIA AZ 85383


KIMBERLY SABOW
3500 NORTH LINCOLN DRIVE #13
PHOENIX AZ 85018


KIRBY A SHERMAN
13096 NORTH 97TH STREET
SCOTTSDALE AZ 85260


KRISTAL WOOD
67 SOUTH HIGLEY ROAD, #103-621
GILBERT AZ 85296


KRISTEN SMITH
10322 WEST ROSEWOOD LANE
PEORIA AZ 85383


KRISTINA CERDA



LANG & KLAIN PC
6730 N. SCOTTSDALE RD., SUITE 101
PARADISE VALLEY AZ 85253


LARRY FITZGERALD
C/O ANN C. VIITALA, ESQ.
400 SOUTH 4TH STREET, SUITE 401-200
MINNEAPOLIS MN 55415-1411


LAWRENCE ROSKY
1935 E. HAZELWOOD ST.
PHOENIX AZ 85016



       Case 2:20-bk-10911-DPC    Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                Main Document    Page 11 of 17
Cales & Fitzgerald PLLC -



LAYETTA GIBSON



LINDSAY A HILL
3371 EAST VIRGIL DRIVE
GILBERT AZ 85298


LISA M. WRIGHT
20620 NORTH 103RD AVENUE
PEORIA AZ 85382


LORI ANDERSON
10983 EAST GREENWAY ROAD
SCOTTSDALE AZ 85255-1823


LYNN R IDEUS
18854 NORTH 78TH LANE
GLENDALE AZ 85308


MARC DICINO
16658 SOUTH 3RD PLACE
PHOENIX AZ 85048


MARCO P ALDRETE
4626 WEST ALTA VISTA ROAD
LAVEEN AZ 85339


MARISA L MOORE
8001 WEST HARMONY LANE
PEORIA AZ 85382


MARLANA KEIPER
8117 NORTH 178TH AVENUE
WADDELL AZ 85355


MARY E GRONDAHL
3886 EAST EL SENDERO ROAD
CAVE CREEK AZ 85331-9521


MARY T. SHUMAKER
C/O PAT MINITTI
2180 WEST MULBERRY DRIVE
CHANDLER AZ 85286



       Case 2:20-bk-10911-DPC    Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                Main Document    Page 12 of 17
Cales & Fitzgerald PLLC -



MELANIE COMER
22632 SOUTH 214TH WAY
QUEEN CREEK AZ 85142


MELISSA LOWDERMILK
5838 EAST COCHISE
PARADISE VALLEY AZ 85253


MELISSA M SANTORA
259 PENDWOOD XING
GLASTONBURY CT 06033


MELISSA TANNER
4102 E RAY RD. #1005
PHOENIX AZ 85044


MEREDITH J LOWE
14664 SOUTH 20TH STREET
PHOENIX AZ 85048


MICHAEL BROECK
2743 EAST SIERRA STREET
STANFIELD AZ 85172


MICHAEL HART
4348 EAST PARK AVENUE
GILBERT AZ 85234


MICHAEL JAROCH
55 NORTH FEDERAL STREET #1051
CHANDLER AZ 85226


MOLLY M BLIGH
13229 NORTH 3RD WAY
PHOENIX AZ 85022


NANCY E BERNARD
3055 NORTH RED MOUNTAIN #168
MESA AZ 85207


OTHMAN MJAHED
6707 WEST UTOPIA ROAD
GLENDALE AZ 85308



       Case 2:20-bk-10911-DPC    Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                Main Document    Page 13 of 17
Cales & Fitzgerald PLLC -



PACIFIC OFFICE AUTOMATION
ATTN: BANKRTUPTCY DEPT
14747 NW GREENBRIER PKWY
BEAVERTON OR 97006


PATRICIA CARRILLO
730 NORTH ROOSEVELT AVENUE
CHANDLER AZ 85226-1757


PHIL WHITE
3775 E. HANS DRIVE
GILBERT AZ 85296


PHILLIP POMPA
7123 WEST DESERT MIRAGE DRIVE
PEORIA AZ 85383


RICHARD HELSTROM
102 SOUTH 54TH STREET
CHANDLER AZ 85226


ROBERT BARABAN
2091 WEST MAPLEWOOD STREET
CHANDLER AZ 85286


ROBERT COPPOCK



ROBERT LEMKE
3222 WEST MONTEREY STREET
CHANDLER AZ 85226


ROSEANN TORMEY
29389 NORTH 67TH DRIVE
PEORIA AZ 85383


ROSEMARY MARQUINA
23002 WEST MORNING GLORY STREET
BUCKEYE AZ 85326


RYAN SAWYER
1806 N MITCHELL STREET
PHOENIX AZ 85006



       Case 2:20-bk-10911-DPC    Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                Main Document    Page 14 of 17
Cales & Fitzgerald PLLC -



SANDRA ENRIGHT



SCOTT T SANDERS
17537 W BOCA RATON RD
SURPRISE AZ 85388


SERGIO ROMO



SHAUN RUDGEAR
2409 W. RED RANGE WAY
PHOENIX AZ 85085


SHELBY K CAIRNS
3522 EAST SUNCREST COURT
PHOENIX AZ 85044


SHERRY L CAIN
12685 SOUTH 207TH AVENUE
BUCKEYE AZ 85326


STEPHEN J GUDELJ
34205 NORTH 6TH DRIVE
PHOENIX AZ 85045


STEVEN R BERGMAN
8544 EAST OCASO AVENUE
MESA AZ 85212-1572


SYLVESTER WOJTOWICZ
10002 NORTH 7TH STREET #2153
PHOENIX AZ 85020


TAMMY CASE
30372 NORTH 128TH LANE
PEORIA AZ 85383


THERESA K KOONTZ
503 EAST FAIRWAY DRIVE
LITCHFIELD PARK AZ 85340




       Case 2:20-bk-10911-DPC    Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                Main Document    Page 15 of 17
Cales & Fitzgerald PLLC -



TIFFINY B BRANDSEY
5715 EAST EVANS DRIVE
SCOTTSDALE AZ 85254


TOM B LOVEJOY
1183 SOUTH MARIE COURT
GILBERT AZ 85296-8644


TOM KRUPINSKI
40105 NORTH TAYLOR STREET
SAN TAN VALLEY AZ 85140


TRACY SCHRIMPF
255 EAST CHANDLER HEIGHTS ROAD #84
CHANDLER AZ 85249


TRAVIS HETZER
6400 WEST POST ROAD
CHANDLER AZ 85226-1161


USAO AZ
TWO RENAISSANCE SQUARE 40 N. CENTRAL AVE
STE. 1800
PHOENIX AZ 85004-4449




       Case 2:20-bk-10911-DPC    Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44   Desc
                                Main Document    Page 16 of 17
                                                               United States Bankruptcy Court
                                                                         District of Arizona
 In re      Cales & Fitzgerald PLLC                                                                      Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Cales & Fitzgerald PLLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 29, 2020                                                  /s/ Kenneth W. Schutt, Jr.
 Date                                                                Kenneth W. Schutt, Jr. 007497
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Cales & Fitzgerald PLLC
                                                                     Schutt Law, PLC
                                                                     8817 E. Bell Road, Suite 201
                                                                     Scottsdale, AZ 85260
                                                                     (480) 991-8777 Fax:(480) 499-5650
                                                                     ken@schuttlaw.net




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
            Case 2:20-bk-10911-DPC                             Doc 1 Filed 09/29/20 Entered 09/29/20 09:47:44            Desc
                                                              Main Document    Page 17 of 17
